Citation Nr: 1316127	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  12-32 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include bilateral pes planus, bilateral hallux valgus and degenerative joint disease of the feet (originally claimed as bilateral pes planus). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to September 1976.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO denied service connection for bilateral pes planus.  The Veteran appealed this rating action to the Board.  

The Board recognizes that the RO has developed and adjudicated the Veteran's claim as entitlement to service connection for a specific foot disorder, namely bilateral pes planus.  The symptoms of this condition are similar/overlapping in many respects to other foot disorders which have been diagnosed in this case such as degenerative joint disease of the feet and bilateral hallux valgus.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In compliance with the holding in Clemons, the Board has recharacterized the issue on appeal as that reflected on the first page in order to more comprehensively address the Veteran's various foot pathology and complaints.  See Brokowski v. Shinseki, 23 Vet. App. 79, 85(2009) (a claimant's identification of the benefit sought does not require any technical precision).

The issue of entitlement to dependency for the Veteran's spouse has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board finds that prior to further appellate review of the Veteran's claim for service connection for a bilateral foot disorder, to include bilateral pes planus, bilateral hallux valgus and degenerative joint disease of the feet (originally claimed as bilateral pes planus) additional substantive development is necessary to ensure that the Veteran receives all consideration due to him under the law.  

The Veteran seeks service connection for a bilateral foot disorder, to include bilateral pes planus, bilateral hallux valgus and degenerative joint disease of the feet (originally claimed as bilateral pes planus).  He contends that he did not have a foot disorder, such as bilateral pes planus, prior to service entrance in 1953.  He maintains that his bilateral pes planus is the result of having to march during basic training and participate in parades in combat boots without arch supports during his lengthy period of military service as a construction equipment operator.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in December 2011, and VA Form 9, dated and signed by the Veteran in November 2012).  

The Veteran's September 1953 service enlistment examination report reflects that his feet were evaluated as "normal."  A bilateral foot deformity, such as pes planus, hallux valgus and degenerative joint disease, was not noted.  In December 1970, the Veteran sustained fractures of the fourth and fifth proximal phalanges of the right foot, per x-rays of the right foot.  A February 1976 service separation examination report reflects that the Veteran's feet were evaluated as "abnormal."  The examining clinician noted that the Veteran had bilateral pes planus.  On an accompanying Report of Medical History, the Veteran denied having had foot trouble.  As a foot disorder was not noted at service entrance in 1953, the Veteran is presumed to be in sound condition on service entry with respect to his feet.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012).  

VA examined the Veteran in November 2009 and November 2010 to determine the etiology of his foot disorders.  After a review of the claims files and physical evaluation of his feet in November 2009, a VA doctor of osteopathy (DO) diagnosed the Veteran, in part, with mild pes planus, "which appeared to be developmental."  The VA DO also entered a diagnosis of bilateral hallux valgus deformity with hammer-toe of the second to fourth toes, bilaterally.  The November 2009 VA DO concluded that the Veteran's pes planus and hallux valgus deformity had not been caused by or related to worsening beyond natural progression by the service-connected fractures of the second and third toes.  (See November 2009 VA feet examination report).  The Board finds this opinion to be of little probative value.  The November 2009 VA DO's conclusion was based on inaccurate facts, namely that the Veteran had fractured his second and third toes of the right foot in service, as opposed to his right fourth and fifth phalanges.  In addition, the November 2009 VA DO did not provide any rationale for his conclusion that the Veteran's bilateral planus and hallux valgus were not caused by or related to worsening beyond natural progression by the "service-connected fractures of the 2nd and 3rd toes."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2009).  Thus, the Board finds the November 2009 VA DO's opinion to be of minimal probative value.  

In November 2010, a VA physician's assistant (PA) reexamined the Veteran to determine the etiology of his foot disabilities.  An addendum to this examination was provided in December 2010.  After a physical evaluation of the Veteran's feet (November 2009) and complete review of the claims files (December 2010), the VA PA diagnosed the Veteran with "Developmental mild bilateral pes planus" that was not caused by or related to the [service-connected] fourth and fifth digits of the right foot fracture and was not worsened by natural progression during military service.  The VA PA noted that per medical science, bilateral pes planus was a congenital condition unless there was a history of bilateral foot or foot arch fractures.  The VA PA further commented that the Veteran's fourth and fifth toe fractures of the right foot did not cause or relate to bilateral pes planus or aggravate it beyond its natural progression.  (See November 2010 and December 2010 examination report and addendum, respectively).  

Notably, the November 2009 and November 2010 VA examiners did not characterize the Veteran's bilateral pes planus and bilateral hallux valgus as a development (congenital) defect or disease (italics added for emphasis).  Congenital or developmental defects, as such, are not disabilities for VA compensation purposes and may not be service connected.  38 C.F.R. §§ 3.303(c), 4.9 (2012).  Service connection is permissible, however, for "diseases" (but not "defects") of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  VA's General Counsel indicated that support for this position could be found in VA regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities.

According to the VA General Counsel's opinion, while service connection cannot be granted for a congenital or developmental "defect", such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Thus, the Board finds that in order to allow for proper legal analysis of the Veteran's claim for service connection for a bilateral foot disorder, medical clarification is necessary to determine whether the Veteran's bilateral pes planus and bilateral hallux valgus are congenital or developmental diseases or defects (italics added for emphasis).  See id.; Quirin v. Shinseki, 22 Vet. App. 390, 95 (2009); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  If the claimed disorders are congenial diseases, an opinion is required as to whether they were aggravated by military service beyond their natural progression.  If, however, the Veteran's bilateral pes planus and bilateral hallux valgus are congenital defects, an opinion is required as to whether they were subjected to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defects.

Finally, the Board notes that the Veteran has also been diagnosed as having degenerative joint disease of the feet.  (See March 2010 VA outpatient report).  Thus, the Board finds that the examiner should provide an opinion as to the etiology of the Veteran's degenerative joint disease of the feet, to include whether it is related to the in-service fractures to the fourth and fifth digits of the right foot, and whether it was manifested to a compensable degree within a year of service discharge in September 1976.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his feet since August 2012.  He should also be asked to identify any healthcare provider that treated him for any bilateral foot disorder since his service discharge.

Reasonable efforts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims files. The Veteran and his representative must be notified of the efforts that were made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e). 

2.  After directives have been accomplished and any additional evidence has been obtained and associated with the claims files, schedule the Veteran for an examination with an appropriate specialist to determine whether the Veteran's bilateral foot disorders, to include bilateral pes planus, bilateral hallux valgus and degenerative joint disease of the feet are etiologically related to military service. 
The examiner should note in his or her examination report that the claims files have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. 

The examiner is advised that the Veteran has maintained that he did not have any bilateral foot disorder, namely bilateral pes planus, prior to service entrance.  He maintains that his pes planus was caused by excessive marching in basic training and parades in combat boots without arch supports during his lengthy period of military service.  

In light of the foregoing, the examiner is asked to express an opinion as to the following questions:

(a) What, if any, of the Veteran's current bilateral foot disorders are developmental (congenital)?
   
(b) For each foot disorder that is diagnosed as developmental (congenital), is it a "disease" or "defect"?
   
(c) For each foot disorder that is diagnosed as a developmental/congenital "disease," is it is as least as likely as not (i.e., 50 percent probability or greater) to have been aggravated by military service beyond its natural progression.
   
(d) For each foot disorder that is diagnosed as a developmental/congenital "defect," is it as least as likely as not (i.e., 50 percent probability or greater) to have been subjected to a superimposed disease or injury during military service that resulted in a disability apart from the congenital or developmental defect.
   
(e) For each foot disorder that is not diagnosed as a congenital/development disease or defect, is at least as likely as not (i.e., 50 percent probability or greater) that it had its onset during or is otherwise etiologically related to military service, to include fractures of the four and fifth digits of the right toe or, if involving degenerative joint disease of the feet (i.e., arthritis), was it manifested to a compensable degree within a year of service discharge in September 1976.
   
The examiner is advised that defects" are usually static in nature and are not subject to episodic improvement or worsening, such as "diseases."
   
"Aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should then try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  

If the examiner cannot provide an opinion without resort to speculation, he or she must discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.  

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be considered in formulating any opinions. 

3.  The RO must ensure that the examination report complies with this remand and the questions presented in the examination request.  If any examination report is found to be insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.
   
      4.  Following the completion of the foregoing, 
and after undertaking any other development it deems necessary, the RO/AMC should review the Veteran's entire record, and readjudicate the Veteran's claim for service connection for a bilateral foot disorder, to include bilateral pes planus, bilateral hallux valgus and degenerative joint disease of the feet (originally claimed as bilateral pes planus). 

If the claim is denied, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folders should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


